Title: General Orders, 23 March 1781
From: Washington, George
To: 


                  
                     Head Quarters New Windsor Friday March 23d 1781
                     Parole 
                     Countersigns 
                  
                  At a General Court Martial held by order of the Commander in Chief at Springfield the 1st instant—Colonel Shepard President—Mr John Collins Deputy Commissary of Military stores was tried on the following charges vizt.
                  1st  For defrauding the Public of a quantity of saltpetre and employing a person to receive the same as his property, but to conceal his name as he was a public officer and to sell the Saltpetre for cash or cash articles and he would satisfy him for his trouble.
                  2d  For breaking from his arrest and deserting from his quarters contrary to orders given him and carrying off one of the public’s best saddles complete and endeavouring to make his escape from justice by every possible Method in his power and using his utmost efforts to get a berth on board some Vessel to go to sea.
                  3d  For feloniously robbing E. Cheavers Deputy Commissary General of Military stores of some public papers and carrying them off with him to serve his own purposes.
                  The Court after serious and mature deliberation on the case of Mr John Collins are unanimous in opinion that he is guilty of the two first charges exhibited against him being breaches of the 1st Article of the 6th and 12th sections of the Articles of War but that he is not amenable to the Act of Congress of the 22d of August it not being publish’d at the time the crime was committed, and do adjudge him to forfeit all his pay due to him from the United States; make restitution to the United States for all the damages they may have suffered on this occasion: That he be rendered ever incapable of holding any office under the United States; That he serve on board a Continental Ship of War during the present Contest without permission to put his foot on shore, and that his Name, Crimes and Punishment be published in the public prints.
                  The Commander in Chief confirms the sentence of the Court and orders it carried into execution.
               